Case 1:19-cv-04248-SEB-DLP Document 5 Filed 10/25/19 Page 1 of 2 PageID #: 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

                                                  :
Nicole D. Hatcher,                                :
                                                  :
                       Plaintiff,                 :
                                                  :
       v.                                           Civil Action No.: 1:19-CV-04248-SEB-DLP
                                                  :
                                                  :
ABC Financial Services, Inc.,                     :
                                                                                                     (
                                                  :
                       Defendant.                                                                    D
                                                  :
                                                                                                     R
                                                  :
                                                                                                     H
                                                  :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of voluntary dismissal pursuant to FED. R.

CIV. P. 41(a) within 60 days.


Dated: October 25, 2019

                                              Respectfully submitted,

                                              /s/ Amy L. Cueller      ____
                                              Amy L. Cueller, #15052-49
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Fax No.: (203) 653-3424
                                              E-Mail: acueller@lemberglaw.com
                                              Attorneys for Plaintiff
Case 1:19-cv-04248-SEB-DLP Document 5 Filed 10/25/19 Page 2 of 2 PageID #: 13



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 25, 2019, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court Southern District of Indiana
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Amy L. Cueller_________

                                                     Amy L. Cueller
